Case 2:85-cv-04544-DMG-AGR Document 676 Filed 09/18/19 Page 1 of 3 Page ID #:33528




  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
 10
      JENNY LISETTE FLORES, et al.,               Case No.: CV 85-4544-DMG (AGRx)
 11
                                                  ORDER RE STIPULATION AS TO
 12               Plaintiffs,                     HOMESTEAD MOTION TO
 13
                                                  ENFORCE [666]
                  vs.
 14
 15   WILLIAM BARR, Attorney General, et
      al.,
 16
 17               Defendants.
 18
 19
 20
 21
            On June 28, 2019, Plaintiffs filed a Motion to Enforce the Settlement (“Motion to

 22
      Enforce”) regarding the detention of class members at Homestead (“Homestead”). [Doc.

 23
      # 578]. On June 10, 2019, this Court had referred the forthcoming Motion to the Special

 24
      Monitor (“Monitor”) for a Report and Recommendation pursuant to Paragraph A.2 of the

 25
      Appointment Order [Doc. # 553]. On August 2, 2019, Defendants filed their Response in

 26
      Opposition to the Motion. (“Opposition”) [Doc. # 609]. On August 2, 2019, Defendants

 27
      also filed a Motion to Exclude Plaintiffs’ Declarations and Request for an Evidentiary

 28
      Hearing Before the Special Master (“Motion to Exclude”). [Doc. # 612]. On August 6,


                                                -1-
Case 2:85-cv-04544-DMG-AGR Document 676 Filed 09/18/19 Page 2 of 3 Page ID #:33529




  1   2019, the Court referred the Motion to Exclude to the Monitor. [Doc. # 616]. On August
  2   23, 2019, Plaintiffs filed their Reply to Defendants’ Opposition to Motion to Enforce
  3   (“Reply”) [Doc. # 629], and their Partial Opposition to Defendants’ Motion to Exclude
  4   Evidence and for an Evidentiary Hearing (“Opposition to Motion to Exclude”). [Doc.
  5   # 630].
  6         The parties have filed a Stipulation stating that Defendants have provided Plaintiffs
  7   with a declaration executed under penalty of perjury by Jonathan H. Hayes, Director of
  8   the Office of Refugee Resettlement (“ORR”), dated August 14, 2019 (“Hayes Dec.”).
  9   According to the parties’ Stipulation, Mr. Hayes declares in part that: (1) as of July 3,
 10   2019, ORR stopped placement of class members at Homestead, (2) as of the date of the
 11   declaration, no class members remained at Homestead and the facility was not accepting
 12   referrals, (3) ORR has increased resources to fund state-licensed facilities thereby
 13   reducing the need for class members to remain in influx facilities such as Homestead, (4)
 14   Homestead is currently operating with reduced staff for the purpose of allowing the
 15   possibility that Homestead could be quickly reopened in the event the number of class
 16   members referred to ORR increases significantly, and (5) ORR “does not expect to place
 17   [class members] at Homestead in the near term … [and] [b]arring a dramatic increase in
 18   [class members] referred to ORR and/or a decrease in licensed beds through unforeseen
 19   circumstances,” Defendants “do not expect ORR to place [class members] at Homestead
 20   in the coming weeks and possibly months.”
 21         Based on the Hayes declaration, and to preserve judicial resources, the parties have
 22   stipulated and, for good cause shown, IT IS ORDERED THAT:
 23         1.    Both the Special Monitor’s and the Court’s consideration of Plaintiffs’
 24   Motion to Enforce and Defendants’ request for an evidentiary hearing, and the conduct of
 25   any hearing should a hearing be granted, as well as the submission of any report and
 26   recommendations to the Court by the Special Monitor, are to be held in abeyance.
 27         2.    Within five business days of making a decision to resume placement of class
 28   members at Homestead, Defendants will notify the Special Monitor and Plaintiffs’ class


                                                  -2-
Case 2:85-cv-04544-DMG-AGR Document 676 Filed 09/18/19 Page 3 of 3 Page ID #:33530




  1   counsel of this decision, and provide the date on which such placements commenced or
  2   are planned to commence.
  3         3.     On or before September 20, 2019, Defendants may file a combined surreply
  4   to Plaintiffs’ Reply to the extent they believe it raises new issues they have not already
  5   addressed, and their reply to Plaintiffs’ Opposition to Defendants’ Motion to Exclude.
  6   The parties have agreed to this schedule to ensure that in the event the use of Homestead
  7   is resumed, or Plaintiffs or Defendants wish to resume the litigation of the Motion
  8   following the mediation addressed in Paragraph 4 below, any issues not resolved through
  9   mediation can be promptly resolved.
 10         4.     Once briefing has been completed, and while the pending motions are being
 11   held in abeyance, the parties will conduct an in-person mediation session with the Special
 12   Monitor. The parties will meet and confer no later than September 20, 2019, to agree on
 13   a date for such mediation session to be held on or prior to October 31, 2019. Plaintiffs or
 14   Defendants may withdraw from the terms of Paragraph 1 of their Stipulation and resume
 15   litigation of the Motion to Enforce at any time following the mediation held pursuant to
 16   this Paragraph, or upon Defendants’ resuming the placement of class members at
 17   Homestead.
 18
 19         IT IS SO ORDERED.
 20
 21   DATED: September 18, 2019                    ________________________________
 22                                                DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28


                                                  -3-
